DETAILED ACTION
	This office action is in response to the communication filed on September 29, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaw (US Pub 2016/0247078) in view of Klappert (US Pub 2011/0161999) in view of Lee (US Pub 2013/0347038) and in further view of Broz (US Pub 2014/0344351).

With respect to claim 1, Gaw discloses a method comprising:
determining a search characteristic of a plurality of search events of a first media corpus (Gaw: Paragraphs 47 and 69 – corpus of content in a content sharing platform);
incorporating content into the first media corpus from the selected media source associated with the second media corpus (Gaw: Paragraphs 23, 27, and 32 – storing media items in data store, allowing user to search for content from a source associated with a second corpus in a content sharing platform).
Gaw discloses identifying a corpus of content, however does not explicitly disclose:
identifying a search event that references a plurality of media sources;
The Klappert reference discloses identifying a search event that references a plurality of media sources (Klappert: Paragraphs 115-123 – searching a plurality of databases that stores media contents and channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw and Klappert discloses identifying media corpuses, however, Gaw and Klappert do not explicitly disclose:
determining a search characteristic of a plurality of search events of a first media corpus;
identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources;
extracting a set of media sources associated with the second media corpus from the set of search events;
The Lee reference discloses determining a search characteristic of a plurality of search events of a first media corpus, identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources, and extracting a set of media sources associated with the second media corpus from the set of search events (Lee: Paragraphs 33, 64, 65, 83, and 86 – determining search attribute data, transmitting a query to a remote database for identifying media resources and content matching the search attribute data, using previously stored search attributes as query to the database for matching resources and content; Paragraphs 79 – used accessing media content from plurality of media resources via a user device; Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a local server).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw discloses a processing device (Gaw: Paragraph 4) and Lee discloses selecting a media source from a set of media sources by a processing device (Lee: Paragraph 79), however, Gaw, Klappert, and Lee do not explicitly disclose:
selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source; 
The Broz reference discloses selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, identify keywords associated with content characteristics in one or more content sources, searching those keywords in contents from the one or more content sources, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaw, Klappert. Lee, and Broz, to have combined Gaw, Klappert. Lee, and Broz. The motivation to combine Gaw, Klappert. Lee, and Broz would be to select a content source among one or more content sources based on highest priority according to highest ranking of the content source (Broz: Paragraph 20).

With respect to claim 2, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, further comprising: analyzing a log comprising the plurality of search events of the first media corpus, wherein at least one of the plurality of search events comprises a search term and is linked to the search characteristic (Klappert: Paragraphs 27, 70, and 99-105 and Figure 6 – analyzing a communication log storing data regarding communication between a user device and a media corpus; Lee: Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a device).

With respect to claim 3, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, wherein the search characteristic comprises a knowledge graph identifier (Gaw: Paragraphs 39, 41, and 43 – selecting from a knowledge graph comprising a knowledge graph having information about content item, content item annotated with attribute data that are stored in the knowledge graph, run queries over the knowledge graph data).

With respect to claim 4, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, wherein the first media corpus comprises a collection of media items that comprise content characteristics for a class of individuals within a particular age range (Gaw: Paragraphs 20, 34, and 43 – select and generate content from different age groups by filtering content, such as content for ages 5 to 7).

With respect to claim 5, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, wherein the media source comprises a media channel and the content comprises video content (Gaw: Paragraphs 20 and 29 – content such as videos and channels available from a source).

With respect to claim 6, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, wherein extracting the set of media sources comprises identifying a set of media channels referenced by the set of search events of the second media corpus (Gaw: Paragraph 6 – accessing external source of fata, extracting content from external source, reconciling content with a corpus; Paragraphs 27-29 and 44 – extracting channels from external data sources).

With respect to claim 7, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, wherein selecting the media source from the set of media sources associated with the second media corpus, however, ** do not explicitly disclose:
 identifying search events in the set that reference the media source, wherein each of the identified search events comprises an order of media sources (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, identify keywords associated with content characteristics in one or more content sources, searching those keywords in contents from the one or more content sources, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank);
determining a position of the media source within the order (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank); and
calculating the measurement of the media source based on the position of the media source and a quantity of search events in the set of search events that corresponds to the search characteristic (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank); and
selecting the media source having a predetermined measurement (Broz: Paragraphs 16-20 – selecting the content source with the highest rank).

With respect to claim 8, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 7, wherein the predetermined measurement is a largest measurement (Broz: Paragraph 20 – content source having the highest rank is selected, content source with the highest rank set as a source with the highest priority).

With respect to claim 11, Gaw discloses a system comprising:
a memory (Gaw: Paragraph 86 and Figure 7 – memory); and
a processing device communicably coupled to the memory, the processing device (Gaw: Paragraphs 86 and 87 and Figure 7 – processing device coupled to the memory) configured to:
determining a search characteristic of a plurality of search events of a first media corpus (Gaw: Paragraphs 47 and 69 – corpus of content in a content sharing platform);
incorporating content into the first media corpus from the selected media source associated with the second media corpus (Gaw: Paragraphs 23, 27, and 32 – storing media items in data store, allowing user to search for content from a source associated with a second corpus in a content sharing platform).
Gaw discloses identifying a corpus of content, however does not explicitly disclose:
identifying a search event that references a plurality of media sources;
The Klappert reference discloses identifying a search event that references a plurality of media sources (Klappert: Paragraphs 115-123 – searching a plurality of databases that stores media contents and channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw and Klappert discloses identifying media corpuses, however, Gaw and Klappert do not explicitly disclose:
determining a search characteristic of a plurality of search events of a first media corpus;
identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources;
extracting a set of media sources associated with the second media corpus from the set of search events;
The Lee reference discloses determining a search characteristic of a plurality of search events of a first media corpus, identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources, and extracting a set of media sources associated with the second media corpus from the set of search events (Lee: Paragraphs 33, 64, 65, 83, and 86 – determining search attribute data, transmitting a query to a remote database for identifying media resources and content matching the search attribute data, using previously stored search attributes as query to the database for matching resources and content; Paragraphs 79 – used accessing media content from plurality of media resources via a user device; Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a local server).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw discloses a processing device (Gaw: Paragraph 4) and Lee discloses selecting a media source from a set of media sources by a processing device (Lee: Paragraph 79), however, Gaw, Klappert, and Lee do not explicitly disclose:
selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source; 
The Broz reference discloses selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, identify keywords associated with content characteristics in one or more content sources, searching those keywords in contents from the one or more content sources, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaw, Klappert. Lee, and Broz, to have combined Gaw, Klappert. Lee, and Broz. The motivation to combine Gaw, Klappert. Lee, and Broz would be to select a content source among one or more content sources based on highest priority according to highest ranking of the content source (Broz: Paragraph 20).

With respect to claim 12, Gaw discloses a non-transitory computer-readable storage medium comprising instructions to cause a processing device to perform operations comprising:
determining a search characteristic of a plurality of search events of a first media corpus (Gaw: Paragraphs 47 and 69 – corpus of content in a content sharing platform);
incorporating content into the first media corpus from the selected media source associated with the second media corpus (Gaw: Paragraphs 23, 27, and 32 – storing media items in data store, allowing user to search for content from a source associated with a second corpus in a content sharing platform).
Gaw discloses identifying a corpus of content, however does not explicitly disclose:
identifying a search event that references a plurality of media sources;
The Klappert reference discloses identifying a search event that references a plurality of media sources (Klappert: Paragraphs 115-123 – searching a plurality of databases that stores media contents and channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw and Klappert discloses identifying media corpuses, however, Gaw and Klappert do not explicitly disclose:
determining a search characteristic of a plurality of search events of a first media corpus;
identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources;
extracting a set of media sources associated with the second media corpus from the set of search events;
The Lee reference discloses determining a search characteristic of a plurality of search events of a first media corpus, identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources, and extracting a set of media sources associated with the second media corpus from the set of search events (Lee: Paragraphs 33, 64, 65, 83, and 86 – determining search attribute data, transmitting a query to a remote database for identifying media resources and content matching the search attribute data, using previously stored search attributes as query to the database for matching resources and content; Paragraphs 79 – used accessing media content from plurality of media resources via a user device; Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a local server).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Gaw, Klappert, and Lee, to have combined Gaw, Klappert, and Lee, the motivation to combine Gaw, Klappert, and Lee would be to recommend new media information to a user based on attribute data (Lee: Paragraph 28).
Gaw discloses a processing device (Gaw: Paragraph 4) and Lee discloses selecting a media source from a set of media sources by a processing device (Lee: Paragraph 79), however, Gaw, Klappert, and Lee do not explicitly disclose:
selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source; 
The Broz reference discloses selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, identify keywords associated with content characteristics in one or more content sources, searching those keywords in contents from the one or more content sources, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaw, Klappert. Lee, and Broz, to have combined Gaw, Klappert. Lee, and Broz. The motivation to combine Gaw, Klappert. Lee, and Broz would be to select a content source among one or more content sources based on highest priority according to highest ranking of the content source (Broz: Paragraph 20).

With respect to claim 13, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the system of claim 11, wherein the processing device is further configured to analyze a log comprising the plurality of search events of the first media corpus, wherein at least one of the plurality of search events comprises a search term and is linked to the search characteristic (Klappert: Paragraphs 27, 70, and 99-105 and Figure 6 – analyzing a communication log storing data regarding communication between a user device and a media corpus; Lee: Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a device).

With respect to claim 14, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the system of claim 11, wherein the search characteristic comprises a knowledge graph identifier (Gaw: Paragraphs 39, 41, and 43 – selecting from a knowledge graph comprising a knowledge graph having information about content item, content item annotated with attribute data that are stored in the knowledge graph, run queries over the knowledge graph data).

With respect to claim 15, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the system of claim 11, wherein the first media corpus comprises a collection of media items that comprise content characteristics for a class of individuals within a particular age range (Gaw: Paragraphs 20, 34, and 43 – select and generate content from different age groups by filtering content, such as content for ages 5 to 7).

With respect to claim 16, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the system of claim 11, wherein the media source comprises a media channel and the content comprises video content (Gaw: Paragraphs 20 and 29 – content such as videos and channels available from a source).

With respect to claim 17, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the non-transitory computer-readable storage medium of claim 12, wherein the operations further comprise:
determining a search characteristic of a plurality of search events of a first media corpus;
identifying a set of search events of a second media corpus, wherein the set of search events corresponds to the search characteristic and comprises a search event that references a plurality of media sources;
extracting a set of media sources associated with the second media corpus from the set of search events;
selecting a media source from the set of media sources based on a measurement of the media source, wherein the measurement is based on search events that reference the media source (Broz: Paragraphs 16-20 – ranking media content sources according to determined priorities, identify keywords associated with content characteristics in one or more content sources, searching those keywords in contents from the one or more content sources, ranking the one or more content sources according to number of keywords found in corresponding contents, a content source whose content includes those keywords at the highest number achieves the highest rank, selecting the content source with the highest rank); and
incorporating content into the first media corpus from the selected media source associated with the second media corpus.

With respect to claim 18, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the non-transitory computer-readable storage medium of claim 12, wherein the operations further comprise:
analyzing a log comprising the plurality of search events of the first media corpus, wherein at least one of the plurality of search events comprises a search term and is linked to the search characteristic (Klappert: Paragraphs 27, 70, and 99-105 and Figure 6 – analyzing a communication log storing data regarding communication between a user device and a media corpus; Lee: Paragraphs 34, 35, 38, and 85 – storing content and resource search attribute data locally in a device).

With respect to claim 19, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the non-transitory computer-readable storage medium of claim 12, wherein the search characteristic comprises a knowledge graph identifier (Gaw: Paragraphs 39, 41, and 43 – selecting from a knowledge graph comprising a knowledge graph having information about content item, content item annotated with attribute data that are stored in the knowledge graph, run queries over the knowledge graph data).

With respect to claim 20, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the non-transitory computer-readable storage medium of claim 12, wherein the first media corpus comprises a collection of media items that comprise content characteristics for a class of individuals within a particular age range (Gaw: Paragraphs 20, 34, and 43 – select and generate content from different age groups by filtering content, such as content for ages 5 to 7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaw (US Pub 2016/0247078) in view of Klappert (US Pub 2011/0161999) in view of Lee (US Pub 2013/0347038) in view of Broz (US Pub 2014/0344351) and in further view of Peckover (US Pub 2014/0282917).

With respect to claim 9, Gaw in view of Klappert in view of Lee and in further view of Broz discloses the method of claim 1, however, Gaw, Klappert, Lee, and Broz do not explicitly disclose:
calculating the measurement of the media source based on an average rank, r, of the media source in the set of search events and on a violation value, pv, of the media source in view of the following equation:
Measurement=1/(r*(pv+1)).
The Peckover reference discloses calculating a measurement of a media source based on an average rank of the media source in a set of search events and on a violation value (Peckover: Paragraph 150 and Figure 8 – calculating a measurement of a content source by utilizing average ranking and various violation values).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaw, Klappert, Lee, Broz, and Peckover, to have combined Gaw, Klappert, Lee, Broz, and Peckover. The motivation to combine Gaw, Klappert, Lee, Broz, and Peckover would be to make content more relevant to a user by increasing relevance of contents (Peckover: Paragraphs 3 and 40)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164